DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 13 is objected to because of the following informalities: in line 2, “application a ski” should be changed to “application of a ski”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-11 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,669,609 B2 (reference patent).  Although the claims at issue are not identical, they are not patentably distinct from each other as detailed below.
Regarding claim 2, claim 1 of the reference patent is directed to a method of processing a glass workpiece comprising supporting a glass workpiece against a supporting structure (i.e., on a table), applying adhesive to an edge of the workpiece along a first linear axis oriented parallel to and outwardly of an edge of the table; gripping the glass workpiece centrally with a central suction unit (i.e., securing the workpiece to a central suction unit) that travels along a second linear axis oriented generally perpendicularly to the first linear axis; gripping the glass workpiece proximate a corner of the glass workpiece with a corner suction gripper (coupling corner suction gripper to workpiece); translating the corner suction gripper linearly parallel to the first linear axis (i.e., moving corner suction gripper parallel to first linear axis); and releasing the corner suction gripper (corner suction gripper is selectively coupled).  Regarding the remaining limitations of claim 2: claim 2 of the reference patent which depends from claim 1 recites that the central suction unit is freely movable both translationally and rotationally; claim 3 of the reference patent depends from claim 1 and recites selectively gripping the glass workpiece at a fixed location remote from a central portion of the glass workpiece to secure the glass workpiece in a desired orientation (i.e., mid-peripheral suction unit activatable to hold workpiece in a fixed orientation); and claim 16 of the reference patent depends from claim 1 and recites that the workpiece supporting table is oriented vertically. 
Regarding claims 3-11 and 14, claims 3-9, 13, 14 and 16 of the reference patent, respectively, recite corresponding limitations.  Regarding claims 15 and 16, claim 17 of the reference patent recites corresponding limitations.
Claims 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,669,609 B2 (reference patent) in view of Erdman et al. (U.S. Patent No. 7,001,464 B1).
Regarding claim 12, while the reference patent claims discloses applying edge sealing with a depth sensor (claim 15 of the reference patent), the reference patent claims do not specifically disclose applying the secondary edge sealant by application of a metering pump and a dispensing nozzle in addition to the depth sensor.  Erdman, however, discloses a method for glazing glass to windows and doors comprising delivering a glazing material using a metering assembly and a nozzle (Abstract of Erdman).  According to Erdman, the metering assembly is a pump (6:10-13 of Erdman).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to deliver the sealant in the method of the claims of the reference patent via a metering pump and nozzle as disclosed by Erdman since Erdman establishes that it was known to use such an apparatus to deliver sealant in a glazing method (Abstract, 6:10-13 of Erdman).  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746